Citation Nr: 0408513	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-33 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left shoulder disability.  

2.  Entitlement to service connection for claimed 
hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1953 to January 
1957.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the RO.  

In a January 2001 rating decision, the RO assigned an 
increase rating of 10 percent for the service-connected left 
shoulder disability, effective on March 15, 1997.  

In August 2001, the Board remanded these matters to the RO 
for additional development of the record.  

The Board notes that the issue of service connection for 
hypertension is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected left shoulder disability is shown 
to be manifested by pain with overhead activities, slightly 
limited external rotation and acromioclavicular joint 
osteoarthritis; the disability picture more nearly 
approximates that of function loss due to pain with 
restriction at shoulder level.  



CONCLUSION OF LAW

The criteria for the assignment of a rating 20 percent for 
the service-connected left shoulder disability are met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5003, 5010, 5201, 5203 (West 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In a letter dated in May 2003, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he was responsible for obtaining.  
The RO identified which evidence it was responsible for 
obtaining and informed the veteran about regulation 
concerning the failure to report to VA examination.  In 
response to a September 2003 RO request for information, the 
veteran indicated that he had no further evidence to submit.   

In the November 1997 Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOC) dated in January 
2001, January 2003, and March 2003, the RO provided the 
veteran with the pertinent rating schedule provisions 
regarding his claim for increase.  Also, in the RO's March 
2003 SOC, the veteran was provided the regulations pertaining 
to VA's duty to assist in the development of claims under 
38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded VA examinations that were 
completed in December 2002.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  



Factual Background

The veteran asserts that he has experienced an increase in 
the severity of his left shoulder disability.  

In January 1999, the veteran was afforded a VA examination.  
He complained of having an ache in the areas of the old 
shoulder fracture, particularly on motion.  He also had a 
burning sensation in that area and some numbness in the left 
hand.  

The veteran was noted to have anterior flexion of the arm to 
180 degrees without significant pain.  On abduction, he could 
elevate too 150 without pain and then further abduct to 170 
degrees with mild to moderate pain.  Extension was to 45 
degrees.  The impressions was that of status post left 
clavicular fracture with persistent pain on range of motion 
and slight limitation of abduction with pain of the left 
shoulder.  

An X-ray study showed an old healed fracture of the mid-
distal clavicle with mild deformity and mild degenerative 
change of the left shoulder.  

Pursuant to the August 2001 request by the Board, the veteran 
underwent a VA joints examination in December 2002.  The 
examiner noted a review of the veteran's claims folder and 
accurately reported the veteran's past medical history to 
include 1955 in-service injury to the left shoulder from a 
motor vehicle accident.  He also noted the veteran's 
treatment for the left shoulder since separation from the 
military in 1957.  

The examiner reported that the veteran was having 
intermittent left shoulder pain that was precipitated at 
night or with overhead activities.  The pain treatment 
consisted of Tylenol as needed with some relief.  The veteran 
was noted to be "independent in activities of daily 
living."  There was no notation of dislocation or 
subluxation or use of assistive devices with respect to the 
left shoulder.  

On physical examination, his passive and active ranges of 
motion were within normal limits throughout.  Pain on motion 
was observed with left shoulder flexion and abduction and was 
limited by pain and lack of endurance.  Evidence of pain was 
manifested by tenderness, observed in the left shoulder, 
anteriorly.  No ankylosis or weights bearing joint symptoms 
were observed.  

The veteran was able to forward flex and abduct the shoulders 
from 0 to 180 degrees.  He was able to externally and 
internally rotate the bilateral shoulders 90 degrees.  X-ray 
studies revealed an "old healed fracture, mid-shaft of the 
left clavicle; acromio-clavicular joint osteoarthritis and 
possible posterior dislocation of the gleno-humeral joint."  
The examiner's diagnosis was that of posttraumatic 
osteoarthritis of the left shoulder.  


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain. Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991). "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded." Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202, 207 (1995).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b)	More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability;  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2003).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

The evidence shows that the veteran is right handed.  Thus 
the left shoulder disability involves the minor extremity.  

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is limited to shoulder level, or 
limited midway between the side and shoulder level.  A 30 
percent evaluation requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The standard ranges of motion of the shoulder are 180 degrees 
of forward elevation (flexion), 180 degrees of abduction, 90 
degrees of external rotation, and 90 degrees of internal 
rotation.  38 C.F.R. § 4.71, Plate I.  

A 10 percent evaluation is warranted for malunion of the 
clavicle or scapula of the minor upper extremity, or for 
nonunion without loose movement.  A 20 percent evaluation is 
warranted for nonunion of the clavicle or scapula with loose 
movement, or for dislocation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  

A rating for the service-connected left shoulder disability 
may be assigned under Diagnostic Codes 5201, 5203, or 5304.  
Although, no more than one rating may be assigned without 
violating the rule against the pyramiding of disabilities. 38 
C.F.R. § 4.14.  

In this case, the medical evidence shows that the service-
connected left shoulder disability is manifested by pain on 
motion and x-ray evidence of osteoarthritis.  There is no 
evidence of any significant neurological deficit.  

The Court held in DeLuca that, when determining the severity 
of a musculoskeletal disability, VA must consider whether the 
veteran experiences weakness, excess fatigability or 
incoordination as a result of the condition at issue.

The veteran reported intermittent left shoulder flare-ups, 
precipitated at night or with overhead activities.  The 
effects on occupational or daily activities were limited to 
overhead movements or flare-ups that occurred at night.  

Here, the evidence of record does not show that the service-
connected left shoulder disability prevents the veteran from 
lifting his left arm above shoulder level.   On recent 
examination, the veteran was able to forward flex and abduct 
the bilateral shoulders from 0 to 180 degrees.  He had full 
range of shoulder rotation, externally and internally.  

However, the evidence reflects weakness associated with the 
left shoulder, and there is some indication that motion 
through the arc of abduction or flexion is so painful as to 
functional loss.  

On review of the evidence of record, the Board finds the 
service-connected left shoulder disability to be productive 
of a disability picture that more nearly approximates that of 
limitation at the shoulder level due to pain.  Thus, with 
consideration of the DeLuca factors, the evidence does 
reflect a limitation of motion or functional loss due to pain 
to a degree that warrants of a 20 percent rating under 
Diagnostic Code 5201.   

Accordingly, the preponderance of the evidence is for an 
increase based on current symptoms and the provisions of 
DeLuca.  



ORDER

An increased rating of 20 percent for the service-connected 
left shoulder disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  





REMAND

In August 2001, the Board granted service connection for a 
bipolar disorder.  The Board also reopened the veteran's 
claim of service connection for hypertension and remanded 
that issue for further development.  

In regard to the claim of service connection for 
hypertension, to include claimed as secondary to the service-
connected bipolar disorder, it noted that not all of the 
directives of the August 2001 remand by the Board were 
accomplished in the most recent VA examination of December 
2002.  

While the VA examiner opined that the veteran's current 
hypertension was not connected to military service, the 
doctor neglected to offer an opinion with respect to the 
issue of hypertension claimed as secondary to his service-
connected bipolar disorder.  

Specifically, the examiner was asked but did not offer an 
opinion "as to the likelihood that the veteran has a current 
disability manifested by hypertension that was caused or 
aggravated by the now service-connected bipolar disorder."  

As full compliance with the remand directive was not 
accomplished, the case must again be remanded for the 
necessary information and development.  Stegall v. West, 11 
Vet. App. 268 (1998).

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of the 
VCAA.  In particular, the RO should ensure 
that the notification requirements and 
development procedures of VCAA are fully 
satisfied and send the veteran a letter 
detailing the provisions of VCAA and the 
associated implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should refer the claims folder 
to the examiner who conducted the VA 
hypertension examination in December 2002, 
and request an opinion as to the 
likelihood that the veteran has current 
disability manifested by hypertension that 
was caused or aggravated by the service-
connected bipolar disorder.  If the 
examiner is unavailable, another medical 
professional may review the claims folder 
and express an opinion as to whether the 
veteran's hypertension, if any, is 
etiologically related to the veteran's 
service-connected bipolar disorder.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If any benefit sought on appeal 
continues to be denied, the RO should 
issue a Supplemental Statement of the Case 
to the veteran and his representative.  
They should be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



